FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                     April 22, 2010
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                      Clerk of Court
                           FOR THE TENTH CIRCUIT


    THURMAN HARVEY HINES,

               Plaintiff-Appellant,

    v.                                                 No. 09-6239
                                                (D.C. No. 5:07-CV-01429-R)
    JUSTIN JONES, Director; MIKE                       (W.D. Okla.)
    ADDISON, Warden; SANDRA
    DORRIS, Law Library Supervisor;
    LAURA SERSHON, Case Manager;
    JERRY CHRISMAN, Deputy Warden;
    LARRY HOSEK, Correctional
    Officer; B. STEPHENS, Correctional
    Officer; RICK ALLAN, Case
    Manager, JHCC; DENNIS ROSE, Unit
    Manager, JHCC; BRYAN GANTZ;
    WILSON, Officer, Jess Dunn
    Correctional Center,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Plaintiff-Appellant Thurman Harvey Hines, appearing pro se, appeals from

the district court’s order dismissing his civil rights complaint for failure to state a

claim for relief. He also seeks leave to proceed on appeal in forma pauperis.

Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM the court’s order.

We DENY Mr. Hines’s motion to proceed in forma pauperis.

      In December 2007, Mr. Hines, a state prisoner, along with several fellow

prisoners, filed a pro se civil rights complaint. The magistrate judge ordered

certain deficiencies be cured. However, because Mr. Hines was the only plaintiff

who cured the defects pertaining to him, the judge recommended that the other

purported plaintiffs be dismissed, and ordered Mr. Hines “to file an amended

complaint which asserts those claims pertaining solely to him and which specifies

the acts or omissions allegedly committed by each Defendant on which [his]

claims are based and the harm suffered by him as a result.” R. at 126. There was

no objection to the judge’s recommendation, and it was adopted by the district

court. Thereafter, Mr. Hines filed his amended complaint.

      The magistrate judge conducted a review of Mr. Hines’s amended

complaint under 28 U.S.C. §§ 1915A(a) and 1915(e)(2)(B), and concluded that it

should be dismissed for failure to state a claim for relief. In a thorough report

and recommendation, the judge painstakingly worked through the amended

complaint, which he accurately described as containing “rambling ambiguous

statements which incorporate legal terminology and ‘buzz words’ to suggest the

                                           -2-
violation of various constitutional rights.” Hines v. Jones, No. CIV-07-1429-R,

2009 WL 3448222, at *4 (W. D. Okla., Oct. 21, 2009). He concluded that the

complaint failed to state any “cognizable constitutional violations,” id., and that it

would be futile to allow Mr. Hines any additional opportunities to amend.

      The district court’s order adopting the magistrate judge’s report and

recommendation noted that Mr. Hines’s objection, in addition to being “rambling

and difficult to understand,” id. at *1, “included factual allegations . . . not

included in his Amended Complaint and not properly before the Court,” id. The

court addressed the “specific objections which [it was] able to comprehend,” id.,

and “concur[ed] in the findings, conclusions and recommendation of the

Magistrate Judge,” id. at *2. The court denied Mr. Hines’s later-filed motion for

leave to proceed in forma pauperis on appeal because the “appeal is not taken in

good faith.” R. at 252.

      On appeal, Mr. Hines concedes that his amended complaint failed to state

claims for relief. He argues instead that the district court should have construed

his objection to the magistrate judge’s report and recommendation “as [a] motion

for leave to amend [his] complaint.” Aplt. Opening Br. at 5. According to

Mr. Hines, he “should have been allowed to amend [his] complaint or been

instructed by Court to amend [his] complaint after showing of sufficient facts [in

his objection] to state a claim under § 1983.” Id. at 4. He admits that he “did

not specifically request for leave to amend complaint in caption or motion,” id. at

                                           -3-
3, but asserts that the court should have divined his intention when he asked in his

objection that he be allowed “to properly round off any factual allegation

needed,” id. In his objection, Mr. Hines never asked to file another complaint.

Instead, he asked the court to overrule the judge’s report and recommendation, to

serve the defendants, and require them to answer the complaint and file a

“Martinez Report.” R. at 218.

      Although “[a] pro se litigant’s pleadings are to be construed liberally,” Hall

v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), Mr. Hines’s pro se status does

not excuse his obligation to comply with the fundamental requirements of the

civil procedure rules. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005). His objection did not qualify as a motion to amend his

complaint and the district court did not err in failing to treat it as such. In

addition to the fact that it is not “the proper function of the district court to

assume the role of advocate for the pro se litigant,” id., judges are not mind

readers and should not be expected to guess at what a litigant might intend.

      We AFFIRM the dismissal of Mr. Hines’s civil rights complaint. Because

we also agree with the court’s determination that Mr. Hines’s appeal lacks a good

faith basis, we DENY his motion to proceed in forma pauperis. This court has

assessed partial payments on the appellate filing fee; given our denial of leave to




                                           -4-
proceed in forma pauperis, Mr. Hines is directed to make immediate payment of

the unpaid balance due.



                                                 Entered for the Court


                                                 Bobby R. Baldock
                                                 Circuit Judge




                                      -5-